 

Exhibit 10.13

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”), effective as of February 28, 2017 (the
“Effective Date”), is entered into by and among Scores Holding Company, Inc.
(“Scores”), I.M. Operating LLC (“IMO” or the “Licensee”) and Robert M. Gans
(“Gans”). Scores, IMO and Gans shall be referred to collectively herein as the
“Parties” or each individually as a “Party”.

 

WHEREAS, Gans is the President, Chief Executive Officer, member of the Board of
Directors and majority shareholder of Scores;

 

WHEREAS, Gans is also a majority owner of the equity of IMO (72%);

 

WHEREAS, Scores entered into a licensing agreement (the “Licensing Agreement”)
with the Licensee for, among other things, use of the Scores brand name by the
Licensee. Pursuant to the Licensing Agreement, the Licensee is required, among
other things, to pay royalties to Scores;

 

WHEREAS, as of the Effective Date, IMO owes Scores an aggregate of $255,406.00
in unpaid royalties and other fees (the “Unpaid Royalties”);

 

WHEREAS, in addition to its past-due Unpaid Royalties, IMO continues to owe
monthly royalty payments to Scores under its Licensing Agreement;

 

WHEREAS, the Parties now desire to settle all claims Scores may have against the
Licensee in connection with the Unpaid Royalties; and

 

WHEREAS, Gans, as the majority owner of the Licensee, will benefit from such a
settlement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.           Settlement.

 

In full and final settlement of any and all causes of action or claims that
could have been asserted by Scores against the Licensee in connection with the
Unpaid Royalties, IMO shall pay to Scores one hundred percent (100%) of its
Unpaid Royalties, equal to Two Hundred and Fifty-Five Thousand Four Hundred and
Six Dollars ($255,406) (the “Settlement Amount”).

 

The Settlement Amount shall be payable pursuant to a promissory note (the
“Note”), which shall bear simple interest at the rate of four percent (4%) per
annum, in twenty-two (22), consecutive monthly installments, commencing on March
1, 2017. A payment schedules for the Note is attached hereto as Exhibit A, and a
form of the Note is attached hereto as Exhibit B.

 

 

 

 

2.           Guarantee.

 

In further consideration of this Agreement and the Note, simultaneously
herewith, Gans is entering into a Guaranty (the “Guaranty,” and collectively
with the Note and this Agreement, the “Settlement Documents”), pursuant to which
Gans is guaranteeing the payment of the Licensee’s obligations under the
Settlement Documents.

 

3.           Failure to Remain Current.

 

The Note shall provide that failure to remain current in the Licensee’s
obligations under its License Agreement shall constitute an Event of Default.

 

4.           Prepayment.

 

Licensee may prepay its Settlement Amount, in whole or in part, without penalty.
In the case of partial prepayment, prepayment shall first be applied to accrued
unpaid interest, and then to principal.

 

5.           Release by Scores.

 

In consideration of the terms and conditions of this Agreement, and except with
respect to the obligations of the Licensee under this Agreement and the other
Settlement Documents, Scores and its respective affiliates, successors, assigns,
beneficiaries, heirs, executors, administrators, agents, employees, officers,
directors, partners, members, representatives, attorneys, and all persons,
companies and/or affiliates acting by, through and under or in concert with
Scores, whether former or current (collectively, the “Related Parties”), hereby
irrevocably and unconditionally releases, remises, and forever discharges, the
Licensee and its Related Parties, of and from any and all actions, causes of
action, suits, debts, charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, expenses, and demands whatsoever,
in law or equity, which Scores and its Related Parties ever had, now has or
hereafter can, shall or may have had, against the Licensee and its Related
Parties, whether known or unknown, by reason of any matter, cause, or thing
whatsoever from the beginning of the world to the Effective Date arising out of
or related to the Unpaid Royalties, which are the subject of this Agreement.

 

6.           Representations and Warranties.

 

Each Party represents and warrants that it has read this Agreement and
understands its contents and that they enter into this Agreement knowingly and
voluntarily and without duress. Each Party further represents and warrants that
it has been fully and adequately represented by counsel of its choosing with
respect to the preparation, negotiation, execution, and delivery of this
Agreement, that it has the power and authority to execute this Agreement, that
it has not assigned any of its claims, that it has not relied on any statement
or representation by any other person, and that by entering into this Agreement,
it has waived the opportunity to proceed to a trial.

 

 2 

 

 

7.           Choice of Law; Jurisdiction; Prevailing Party Legal Fees.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the conflicts of law principles
thereof. This Agreement may be enforced solely in, and in connection with, any
action or proceeding arising out of or relating to the transactions contemplated
hereby. The Parties irrevocably consent to the exclusive jurisdiction and venue
of the state or federal courts located in the County of New York. In any suit,
action, or proceeding to enforce this Agreement, the prevailing party shall be
entitled to recover its costs and disbursements of enforcement including its
reasonable attorneys’ fees.

 

8.           Notice.

 

Any notices, requests, demands and other communications under this Agreement or
any of the other Settlement Documents shall be in writing to the address set
forth below (or at such other address, email address or facsimile for a party as
shall be specified by the notice) and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to which said notice or
other communication shall have been directed, (b) actually receipted by the
party to which it is addressed, however transmitted, (c) two (2) business days
after being sent by reputable overnight courier prepaid for delivery in no more
than two (2) business days; or (d) sent by facsimile transmission or electronic
mail:

 

If to IMO: I.M. Operating LLC   c/o Metropolitan Lumber & Hardware   617 11th
Avenue   New York, NY 10036   Attn: Robert M. Gans     If to Gans: Robert M.
Gans   c/o Metropolitan Lumber & Hardware   617 11th Avenue   New York, NY 10036
    If to Payee: Scores Holding Company, Inc.   617 11th Avenue, 2nd Floor   New
York, NY 10036   Attn: Howard Rosenbluth, Chief Financial Officer

 

 3 

 



9.           No Admissions.

 

This Agreement does not contain or constitute any admission, concession or
agreement by any Party concerning liability, wrongdoing, or the merits of any
issues related hereto, and this Agreement shall not be construed as constituting
or containing any such admission, concession or agreement. This Agreement, any
assertion of fact set forth herein, and/or any action taken in furtherance of
this Agreement shall not be offered or received in evidence in any action or
proceeding, other than to enforce this Agreement or to carry out the terms of
this Agreement.

 

10.         Binding Effect.

 

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the Parties and their respective successors and assigns.

 

11.         Entire Agreement; No Oral Modification.

 

This Agreement contains the final, integrated, and entire agreement between the
Parties, and there are no other promises, agreements, conditions, undertakings,
covenants, warranties, representations, either written or oral, express or
implied, between the Parties, with respect to the subject matter hereof. All
prior agreements between the Parties with respect to the subject matter hereof
are merged herein. No change to or modification of this Agreement will be valid
unless the same be in writing and signed by both Parties.

 

12.         Severability.

 

Every part, term, or provision of this Agreement is hereby declared to be
independent of, and separable from, every other part, term or provision of this
Agreement. If any court of competent jurisdiction concludes that any part, term,
or provision of this Agreement is illegal, unenforceable, or in conflict with
any state, federal, or any other applicable law, that holding shall be without
effect as to the validity or enforceability of any other part, term, or
provision of this Agreement. It is the intention of the Parties hereto that in
lieu of each part, term, or provision of the Agreement which is determined to be
illegal, unenforceable, or in conflict with any state, federal, or any other
applicable law, there shall be added, as part of this Agreement, such an
alternative part, term, or provision as may be valid or enforceable but
otherwise as close to the applicable original part, term, or provision as
possible.

 

13.         Joint Preparation.

 

This Agreement has been jointly prepared by the Parties, and no ambiguity will
be construed against any other Party based on the identity of the author or
authors of this Agreement.

 

 4 

 

 

14.         Further Assurances.

 

The parties hereto agree to take such actions and execute and deliver such other
instruments and documents as may be reasonably necessary to effectuate the
purpose of this Agreement.

 

 5 

 

 

15.         Counterparts.

 

This Agreement may be executed in one or more counterparts, and by PDF,
facsimile, or similar transmission, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 6 

 



IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered as of the date first set forth above.

 

  SCORES HOLDING COMPANY, INC.         By: /s/ Howard Rosenbluth   Name: Howard
Rosenbluth   Title: Chief Financial Officer       I.M. OPERATING LLC         By:
/s/ Robert Gans   Name: Robert Gans   Title: Authorized Signatory         /s/
Robert M. Gans   ROBERT M. GANS

 

 

 

 

Exhibit A

 

      IMO               Amount Owed 2014   100,848.00    Amount Owed 2015 
 84,763.00    Amount Owed 2016   61,795.00    Amount Owed 2017   8,000.00      
                255,406.00                Settlement @ 100%   255,406.00      
         Payment Schedule        1  03/01/17   30,000.00  Plus Current 2 
04/01/17   30,000.00  Plus Current 3  05/01/17   10,000.00  Plus Current 4 
06/01/17   10,000.00  Plus Current 5  07/01/17   10,000.00  Plus Current 6 
08/01/17   10,000.00  Plus Current 7  09/01/17   10,000.00  Plus Current 8 
10/01/17   10,000.00  Plus Current 9  11/01/17   10,000.00  Plus Current 10 
12/01/17   10,000.00  Plus Current 11  01/01/18   10,000.00  Plus Current 12 
02/01/18   10,000.00  Plus Current 13  03/01/18   10,000.00  Plus Current 14 
04/01/18   10,000.00  Plus Current 15  05/01/18   10,000.00  Plus Current 16 
06/01/18   10,000.00  Plus Current 17  07/01/18   10,000.00  Plus Current 18 
08/01/18   10,000.00  Plus Current 19  09/01/18   10,000.00  Plus Current 20 
10/01/18   10,000.00  Plus Current 21  11/01/18   10,000.00  Plus Current 22 
12/01/18   13,195.21  Plus Current        263,195.21   

 

 

 

 

Exhibit B

 

Form of Note

 

 

